Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 05, 2014

The Court of Appeals hereby passes the following order:

A15A0629. JEAN JOCELYN MERILIEN v. THE STATE.

      In 2000, Jean Jocelyn Merilien pled guilty to possession of a firearm by a
convicted felon.    He later filed a “Petition for Writ of Error Coram Nobis”
challenging the validity of his guilty plea. The trial court dismissed the petition, and
Stokes filed this direct appeal. We, however, lack jurisdiction.
      A writ of error coram nobis “is the ancestor of the current extraordinary motion
for new trial.” Crews v. State, 175 Ga. App. 300 (333 SE2d 176) (1985). In
substance, therefore, the petition is an extraordinary motion for new trial. And under
OCGA § 5-6-35 (a) (7), appeals from the denial or dismissal of an extraordinary
motion for new trial must comply with the discretionary appeal procedure. Merilien’s
failure to comply with the necessary procedure deprives us of jurisdiction over his
appeal, which is hereby DISMISSED. See Crews, supra.

                                        Court of Appeals of the State of Georgia
                                                                   12/05/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.